                                   1
                                   2
                                   3
                                   4
                                   5
                                   6
                                   7                                UNITED STATES DISTRICT COURT
                                   8                           NORTHERN DISTRICT OF CALIFORNIA
                                   9
                                  10     FREDERICK MICHELE BRADY,
                                                                                        Case No. 18-cv-07305-NC
                                  11                   Plaintiff,
                                                                                        ORDER GRANTING IN PART AND
                                                 v.
Northern District of California




                                  12                                                    DENYING IN PART PLAINTIFF’S
 United States District Court




                                                                                        MOTION FOR ATTORNEYS’ FEES
                                  13     PATENAUDE & FELIX and MICHAEL
                                         R. BOULANGER,                                  Re: Dkt. No. 28
                                  14
                                                       Defendants.
                                  15
                                  16           Plaintiff Frederick Michele Brady prevailed in this Fair Debt Collection Practices
                                  17   Act case and is entitled to attorneys’ fees under 15 U.S.C. § 1692. Brady accepted
                                  18   defendants’ $2,001.00 offer of judgment under Rule 68 but the parties have since failed to
                                  19   reach an agreement as to a reasonable amount of attorney’s fees. Dkt. Nos. 25, 26, 28.
                                  20   Plaintiffs request a total of $20,330.05 in costs and fees, including time spent on briefing
                                  21   this issue, and defendants argue that $6,202.50 is the reasonable amount. Dkt. Nos. 28, 30,
                                  22   31. The Court FINDS that plaintiff’s counsels’ total time spent on this case was
                                  23   reasonable but that the hourly rate requested for Brady’s attorneys is not reasonable
                                  24   relative to prevailing market rates. The Court therefore awards plaintiff’s counsel
                                  25   $14,765.05 in attorneys’ fees and costs.
                                  26      I.      Background
                                  27           Brady filed his complaint in December 2018. Dkt. No. 1. Brady also filed a
                                  28   complaint in state court against the same defendants. Dkt. No. 30 at 1. Defendants filed
                                   1   their answer in this case in April 2019. Dkt. No. 11. Brady amended his complaint, due to
                                   2   inadvertently omitting information in the original, and defendants answered the amended
                                   3   complaint. Dkt. Nos. 15, 18. The parties engaged in some discovery. In July 2019, Brady
                                   4   accepted the defendants’ $2,001.00 offer of judgment pursuant to Rule 68. Dkt. No. 25.
                                   5            Plaintiff requests a total of $20,330.05 in costs and fees. Dkt. Nos. 28, 31. This
                                   6   sum consists of 23.4 hours worked by attorney Fred W. Schwinn at a rate of $650 per hour
                                   7   (totaling $15,210) and 8.4 hours worked by attorney Raeon R. Roulston at a rate of $550
                                   8   per hour (totaling $4,620), plus $500.05 in costs. Id.
                                   9      II.      Legal Standard
                                  10            If a debt collector violates the FDCPA or Rosenthal Act, it is liable for costs and
                                  11   reasonable attorneys’ fees. 15 U.S.C. § 1692k(a)(3); Cal. Civ. Code §§ 1788.17,
                                       178830(c). Whether attorneys’ fees are reasonable is determined by the “lodestar”
Northern District of California




                                  12
 United States District Court




                                  13   method, which is calculated by multiplying the number of hours reasonably expended by a
                                  14   reasonable hourly rate. City of Burlington v. Dague, 505 U.S. 557, 559 (1992); Chavez v.
                                  15   City of Los Angeles, 47 Cal. 4th 970, 985 (2010).
                                  16      III.     Discussion
                                  17            A. Hours Worked
                                  18            The fee-seeking party has the initial burden to show that the hours expended on the
                                  19   case were reasonable, using time records documenting what tasks were completed.
                                  20   Hensley v. Eckhart, 461 U.S. 424, 434 (1983); Welch v. Metropolitan Life Ins. Co., 480
                                  21   F.3d 942, 945–46 (9th Cir. 2017). The opposing party then has the burden of challenging
                                  22   the hours charged by specifically identifying defects in the requested hours; conclusory or
                                  23   unsubstantiated objections to the hours charged are insufficient. Cancio v. Fin. Credit
                                  24   Network, Inc., Case No. 04-cv-03744-THE, 2005 WL 1629808, at *3 (N.D. Cal. July 6,
                                  25   2005). The Court also conducts an independent review of the hours expended for
                                  26   reasonableness. McGrath v. County of Nevada, 67 F.3d 248, n.5 (9th Cir. 1995).
                                  27            Plaintiff’s counsel submitted billing records accounting for a total of 31.8 hours
                                  28   worked on this case, 23.4 by attorney Schwinn and 8.4 by attorney Roulston. Defendants
                                                                                   2
                                   1   argue that this number of hours is unreasonable and excessive. Dkt. No. 30. Defendants
                                   2   point to other cases involving default judgments, arguing that the amount of work
                                   3   performed in those cases is similar to that performed here (essentially, a complaint and
                                   4   motion for fees). Id. at 15. Defendants cite to cases involving the same plaintiff’s counsel
                                   5   that resulted in default judgments and that awarded fees for between 9.5 and 15.4 hours of
                                   6   work, suggesting that “the appropriate hours should be somewhere in the neighborhood of
                                   7   9.5 hours to 15.4 hours, plus an additional hour to prepare cookie cutter discovery
                                   8   requests.” Id. at 16.
                                   9          Defendants’ argument fails to meet the standard for contesting plaintiff’s counsels’
                                  10   time spent on this case. Defendants do not specifically identify any inaccurate,
                                  11   duplicative, or excessive entries in plaintiff’s counsels’ billing records. Instead, defendants
                                       offer a “conclusory” objection to the total sum of hours. Cancio, 2005 WL 1629808, at *3.
Northern District of California




                                  12
 United States District Court




                                  13   The Court’s independent review reveals no duplicative or otherwise excessive billing
                                  14   entries. Therefore, the Court FINDS that plaintiff’s counsels’ time spent on this case—
                                  15   23.4 hours by attorney Schwinn and 8.4 by attorney Roulston—was reasonable.
                                  16          B. Hourly Rates
                                  17          A reasonable hourly rate is based on the “experience, skill, and reputation of the
                                  18   attorney requesting fees,” in the context of “the rate prevailing in the community for
                                  19   similar work performed by attorneys of comparable skill, experience, and reputation.”
                                  20   Chalmers v. City of Los Angeles, 796 F.2d 1205, 1210–11 (9th Cir. 1986). The burden is
                                  21   on the fee applicant to show that fees are in line with prevailing market rates. Blum v.
                                  22   Stenson, 465 U.S. 886, 895 n.11 (1984); United Steelworkers of Am. v. Phelps Dodge
                                  23   Corp., 896 F.2d 403, 407 (9th Cir. 1990). Here, attorney Schwinn (with over 22 years of
                                  24   experience) requests $650 per hour and attorney Roulston (with over 12 years of
                                  25   experience) requests $550 per hour. Dkt. No. 28 at 11.
                                  26          Very recently, a court in this District surveyed market rates for plaintiffs’ counsel in
                                  27   FDCPA cases. Bidwal v. Unifund CCR Partners, Case No. 17-cv-02699-LB, 2019 WL
                                  28   4039955 (N.D. Cal. Aug. 27, 2019). This survey included local practitioners with similar
                                                                                  3
                                   1   years of experience in FDCPA litigation to counsel here. Id. at *4–6. The court there
                                   2   concluded that $475 per hour was a reasonable market rate for a plaintiff’s attorney with
                                   3   28 years of experience, and $375 per hour was a reasonable market rate for a plaintiff’s
                                   4   attorney with under 20 years of experience. Id. at *8. The Bidwal case, like this one,
                                   5   involved a complaint and one amended complaint, but additionally included a status
                                   6   conference, mediation, and written discovery. Id. at *1–3. The court called Bidwal a
                                   7   “straightforward debt-collection case” and the relatively low complexity of the case
                                   8   factored into the court’s analysis of the reasonableness of the fee rates. Id.
                                   9          The Court finds that this, too, is a straightforward debt-collection case and, as such,
                                  10   the hourly rates requested by plaintiff’s counsel are unreasonably high. The Court finds
                                  11   that plaintiff’s counsel have not met their burden of showing that their fees are in line with
                                       prevailing market rates. The cases cited by plaintiff in his motion include cases that lasted
Northern District of California




                                  12
 United States District Court




                                  13   much longer than this one, unpublished state court cases, class actions involving class
                                  14   certification motions and motions for summary judgment, cases with uncontested fee
                                  15   motions from settlements, cases that went up on appeal, and cases not based on the
                                  16   FDCPA. Dkt. No. 28 at 6–8. The Court is not persuaded by plaintiff’s briefing that these
                                  17   cases are applicable here. Rather, the cases surveyed by the Bidwal court are of similar
                                  18   length, complexity, and subject matter, and are limited to cases in this District that are
                                  19   based on the FDCPA. As such, the Court FINDS in line with Bidwal that hourly rates of
                                  20   $475 for attorney Schwinn and $375 for attorney Roulston are reasonable. This also
                                  21   reflects a slight increase from this Court’s previous order in Skinner v. Mountain Lion
                                  22   Acquisitions, LLC, Case No. 13-cv-0704-NC, finding rates of $450 per hour and $350 per
                                  23   hour reasonable for attorneys Schwinn and Roulston, respectively.
                                  24          C. Costs
                                  25          The FDCPA and Rosenthal Act award a prevailing plaintiff reasonable costs. 15
                                  26   U.S.C. § 1692k(a)(3); Cal. Civ. Code 1788.30. Brady’s counsel request $500.05 for costs
                                  27   including the court filing fees and various administrative expenses. The Court FINDS that
                                  28   these costs are reasonable.
                                                                                  4
                                   1      IV.      Conclusion
                                   2            The motion for attorney’s fees is GRANTED IN PART and DENIED IN PART.
                                   3   The Court awards the following attorneys’ fees and costs:
                                   4               • 23.4 hours at $475 per hour for attorney Schwinn, totaling $11,115;
                                   5               • 8.4 hours at $375 per hour for attorney Roulston, totaling $3,150; and
                                   6               • costs of $500.05;
                                   7            for a total of $14,765.05.
                                   8
                                   9            IT IS SO ORDERED.
                                  10
                                  11   Dated: October 25, 2019                   _____________________________________
                                                                                       NATHANAEL M. COUSINS
Northern District of California




                                  12                                                   United States Magistrate Judge
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                 5
